Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112 
The following is a quotation of the second paragraph of 35 U.S.C. 112: 
The specification shall conclude with one or more claims particularly pointing out and distinctlyclaiming the subject matter, which the applicant regards as his invention. 

Claims 1-3, 7-9 are rejected under 112, second paragraph as being indefinite for failing to particularly point and distinctly claim the subject matter which applicant regards as the invention 
 	In claim 1, the term(s) “at least one call in feature capability” is/are not clear what these are in reference to. Also, the description of the present application fails to provide a clear and complete description on the invention as well as the above terms. Therefore, the corresponding technical means in the present invention is unclear, and consequently, have no well-defined meaning for the skilled person and do not comprise any inherent features which can be derived from the wording of these terms as such. However, the claims will be given a broad reasonable interpretation for the purposes of examination as best understood. 
Claims 2-3, 7-9 are rejected for similar reasons as stated for claim 1.  


Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3, 7-9 is/are rejected under 35 U.S.C. 102/103 as being anticipated/unpatenable by Buzescu US 20150195704 in view of Kim US 20150208447.
1.  A method for optimizing resources in an IP multimedia subsystem (IMS) network, the method comprising:
receiving, by a first application server (AS), details of at least one contact book from a user equipment (UE) to fetch at least one contact book from a network contact book stored in at least one of the IMS network and a third party server, wherein the IMS network includes at least one of the first AS and a second AS (Buzescu – [0008-0009, 0020] the user's device will then register to the Internet Protocol Multimedia Subsystem (IMS) and start the presence client through a Presence Server 133 to begin sending and receiving Presence Information);
receiving, by the first AS, at least one in-call feature capability of the at least one contact present in the at least one contact book in response to a request sent by the first AS to the at least one contact present in the at least one contact book (Buzescu – [0008-0009, 0020, 0026-0030] the device can be programmed to notify the Presence Server 133 of certain conditions that may impair the sending or receiving of communications, such as when the user turns off or suspends the device, the device's battery is running low, and cellular phone signal strength is minimal, so that the Presence Server 133 can update others of the user's change in presence status, such as "offline" or "unavailable."…….);
aggregating, by the first AS, the at least one in-call feature capability of the at least one contact present in the at least one contact book (Buzescu – [0008-0009, 0020, 0023-0024, 0026-0030] Once the Presence Server 133 has determined what type of presence information is available for each of the individuals listed in a user's Network Address Book); and 
transmitting, by the first AS, the aggregated at least one in-call feature capability of the at least one contact present in the at least one contact book to the UE through a push notification (PNT) server (Buzescu – [0008-0009, 0020, 0023-0024, 0030] the Presence Server 133 is able to send notifications to the user's device of the current status of each of the individuals listed in the user's Network Address Book). 
Kim further teaches at least one in-call feature capability (Kim: [0029, 0066-0067] fig. 6a-6C - The RCS server consists of Instant Messaging (IM) which supports chatting, a Presence Server (PS) which provides current state information of a user, a sharing server which is in charge of a sharing function for sharing a video, file, and image during a call, a location sharing server which provides a location sharing function, a Converged Address Book (CAB) which is for sharing a network-based address book and profile, and an XML Document Management System (XDMS) which is for managing user information)
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claim to include the above the recited limitation into Buzescu’s in order to 
2. The method of claim 1, wherein transmitting the aggregated at least one in-call feature capability of the at least one contact present in the at least one contact book to the UE by the second AS includes aggregating the at least one capability of the at least one contact present in the at least one contact book, wherein the at least one capability is published by the at least one contact present in the at least one contact book at the second AS; and transmitting the aggregated at least one in-call feature capability of the at least one contact to the UE through the PNT server using push notifications (Buzescu – [0008-0009, 0020, 0023-0024, 0026-0029]; Kim: fig. 6-8). 
3. The method of claim 2, wherein fetching an updated at least one in-call feature capability of the UE by the second AS through the PNT server includes receiving a request from the second AS to fetch the updated at least one in-call feature capability of the UE, when the UE is not able to update the at least one capability of the UE using refresh PUBLISH during power saving mode; transmitting a push notification to the UE to fetch the updated at least one capability of the UE; receiving the updated at least one in-call feature capability of the UE in response to the push notification; and updating the updated at least one capability of the UE at the second AS (Buzescu – [0008-0009, 0020, 0023-0024, 0026-0029]; Kim: fig. 6-8). 

Regarding claims 7-9, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 1-3, where the difference used is a “IMS system” and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations. This change does not affect the limitation of the above treated claims. Adding these phrases to the claims and 


Response to Amendment
Applicant's arguments with respect to claim(s) 1-3, 6-9 have been considered but are moot in view of the new ground(s) of rejection.

Remark: 
The examiner stresses that the claims are too broad and require detail or specialization of the steps as recited in the claims. Alone and as claimed, the limitations are too open. 
             
           Examiner has cited particular portions of the references as applied to each claim limitation for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Conclusion
            Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sulaiman Nooristany whose telephone number is 571-270-1929.  The examiner can normally be reached on Monday thru Friday: 8:30am to 5:00pm (EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SULAIMAN NOORISTANY/
Primary Examiner, Art Unit 2415